Citation Nr: 1712849	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbar sacral spine, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to November 1977. 

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of November 2010 and April 2012 of the Department of Veterans Affairs (VA) Regional Office (RO).

VA granted the Veteran a total disability based on individual unemployability effective July 21, 2014.


FINDING OF FACT

The Veteran's DDD is manifested, at worst, by forward flexion of 30 degrees with pain, with no evidence of ankylosis, and no diagnosis of Intervertebral Disc Syndrome (IVDS).


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for DDD of the lumbar sacral spine have not been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5235-5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Compliant notice was sent in July 2010.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The Board remanded this case in July 2014 to afford the Veteran a new VA examination, as he alleged his disability had worsened since his last VA examination.  VA examined the Veteran in August 2014 and February 2015.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA has obtained VA treatment records, assisted the Veteran in obtaining evidence, obtained a medical examination and opinion as to the severity of his disability, and afforded the Veteran the opportunity to give testimony before the Board although he declined this opportunity.  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124). 

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II. Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This does not, however, preclude the assignment of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula), with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2016).  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Id. 

In addition to the Spine Formula, VA's regulations contain a Formula for Rating IVDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year due to IVDS.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  Pertinent to the current appeal, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  Finally, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

III. Factual Background

In May 2010, the Veteran filed a claim for an increased evaluation for his service-connected back disorder.  A review of the medical and lay evidence during the relevant appeal period reveals the following signs and symptoms, in pertinent part, attributable to the Veteran's service-connected disability. 

VA has rated the Veteran's back disorder as 40 percent disabling since February 9, 2004. 

In the October 2010 examination, the Veteran was diagnosed with DDD of the lumbar sacral spine.  The examiner noted that the Veteran's thoracolumbar range of motion was: flexion (60 degrees); extension (30 degrees); left lateral flexion (20 degrees); left lateral rotation (30 degrees); right lateral flexion (20 degrees), and right lateral rotation (30 degrees).  The total range of motion was 190 degrees.  The examiner found the Veteran had no additional limitation in range of motion testing following repetitive-use testing.  The examiner also found the Veteran had functional loss and/or functional impairment of the thoracolumbar spine that manifested itself in less movement than normal and pain on movement.  The examiner noted the Veteran experienced guarded motion.  The disability severely impacted the Veteran's ability to stand for prolonged periods.  The VA examiner did not diagnose the Veteran with ankylosis or IVDS.

In the April 2012 examination, the Veteran was diagnosed DDD of the lumbar sacral spine.  The examiner noted that the Veteran's thoracolumbar range of motion was: flexion (30 degrees); extension (30 degrees); left lateral flexion (30 degrees); left lateral rotation (30 degrees); right lateral flexion (30 degrees), and right lateral rotation (30 degrees).  The total range of motion was 180 degrees.  The examiner found the Veteran had no additional limitation in range of motion testing following repetitive-use testing.  The examiner also found the Veteran had no functional loss and/or functional impairment of the thoracolumbar spine.  The examiner did not diagnose the Veteran with ankylosis or IVDS.

In the August 2014 examination, the Veteran was diagnosed DDD of the lumbar sacral spine.  The examiner noted that the Veteran's thoracolumbar range of motion was: flexion (70 degrees); extension (30 degrees); left lateral flexion (30 degrees); left lateral rotation (30 degrees); right lateral flexion (20 degrees), and right lateral rotation (30 degrees).  The total range of motion was 210 degrees.  The examiner found the Veteran had no additional limitation in range of motion testing following repetitive-use testing.  The examiner also found the Veteran had functional loss and/or functional impairment of the thoracolumbar spine that manifested itself in less movement than normal, weakened movement, and pain on movement.  The examiner did not diagnose the Veteran with ankylosis or IVDS.

In the February 2015 examination, the Veteran was diagnosed DDD of the lumbar sacral spine.  The examiner noted that the Veteran's thoracolumbar range of motion was: flexion (60 degrees); extension (30 degrees); left lateral flexion (30 degrees); left lateral rotation (30 degrees); right lateral flexion (30 degrees), and right lateral rotation (30 degrees).  The total range of motion was 180 degrees.  The examiner found the Veteran had no additional limitation in range of motion testing following repetitive-use testing.  The examiner also found the Veteran had no functional loss and/or functional impairment of the thoracolumbar spine.  The examiner did not diagnose the Veteran with ankylosis or IVDS.

IV. Analysis

A disability rating greater than 40 percent is not warranted for the Veteran's DDD under the schedular criteria.  

First, the Veteran has, at no point during the pendency of the appeal, met the criteria for a 50 percent rating under Diagnostic Code 5242, as he was not diagnosed with unfavorable ankylosis of the entire throracolumbar spine.  

Second, no medical provider has, at any point during the pendency of the appeal, diagnosed the Veteran with IVDS.  IVDS is a factual predicate for rating back disorders under IVDS rating criteria.  Thus, the Veteran may not be rated under the IVDS rating criteria despite him, through his representative, reporting in his May 2012 Notice of Disagreement that "his private doctor" prescribed bed rest.  

Third, an evaluation in excess of 40 percent is also not warranted under DeLuca v. Brown, 8 Vet. App. 202, 206   (1995). A 40 percent evaluation is the highest schedular evaluation for limitation of motion under the Spine Formula in the absence of ankylosis.  Pursuant to Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997), if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion and a higher rating requires ankylosis, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.

Extraschedular

The Veteran has not sought consideration of 38 C.F.R. § 3.321(b)(1).  Moreover, the record has not reasonably raised it.  Therefore, extraschedular discussion is not warranted.   See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).



ORDER

Entitlement to an increased rating for DDD of the lumbar sacral spine, currently evaluated as 40 percent disabling, is denied. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


